304 F.2d 871
UNITED STATES of America, Plaintiff-Appellee,v.John Raymond VAN BUSKIRK, alias Cole P. Kippling, Defendant-Appellant.
No. 14761.
United States Court of Appeals Sixth Circuit.
June 5, 1962.

1
W. E. Badgett, Knoxville, Tenn., for defendant-appellant.


2
J. H. Reddy, U.S. Atty., Chattanooga, Tenn., for plaintiff-appellee.


3
Before McALLISTER and WEICK, Circuit Judges, and BOYD, District Judge.

ORDER.

4
This is an appeal from a jury verdict and sentence of the appellant under Section 2314 of Title 18, U.S.C., for transporting in interstate commerce the sum of approximately $8000.00, knowing the same to have been taken by fraud.  Appellant claims errors by the district judge first, because of his failure to find after a hearing that conduct of one of the government witnesses in attempting during a recess in the trial to communicate with a juror was prejudicial, and second, in denial by the district judge of appellant's request for a change of venue because of newspaper publicity.


5
The case has been considered on the briefs and written arguments of counsel and the record herein;


6
AND IT APPEARING that the determination of whether an unauthorized communication between a witness and a juror is prejudicial to a defendant lies within the sound discretion of the trial judge, Johnson v. United States, C.A.5th, 1953, 207 F.2d 314, 322, cert. denied 347 U.S. 938, 74 S. Ct. 632, 98 L. Ed. 1087;


7
AND IT APPEARING that the trial judge has wide discretion in dealing with questions concerning change of venue, Graham v. United States, C.A.6th, 1958, 257 F.2d 724, 729;


8
AND IT APPEARING that there was no abuse of discretion by the trial judge relative to either of the issues herein, and there being no reversible error in his rulings;


9
The judgment of conviction herein is affirmed, and it is so ordered.